          Case 1:19-cv-01746-JEB Document 28 Filed 03/16/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA

MAHTAB ARSANJANI,                   )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Case No.: 1:19-CV-01746-JEB
                                    )
UNITED STATES OF AMERICA, et al., )
                                    )
            Defendants.             )
____________________________________)

       CONSENT MOTION FOR EXTENSION OF TIME TO COMPLETE FACT
                            DISCOVERY

       COMES NOW, Plaintiff Mahtab Arsanjani, by and through her undersigned counsel, and

with the consent of Defendant United States of America and Defendant District of Columbia, and

hereby respectfully moves this Honorable Court, pursuant to Federal Rule of Civil Procedure 6(b),

to extend the current discovery schedule in this matter. As set forth below, there is good cause to

grant the requested extension.

       Currently, fact discovery is set to close in this matter on March 17, 2021. See Order on

Joint Motion for Extension of Time to Complete Discovery, December 15, 2020. The Parties have

recently completed written discovery and are currently engaged in depositions. As of the date of

this Motion, the Parties have deposed six fact witnesses, including, Plaintiff Mahtab Arsanjani,

Jeffrey Schneider, the Deputy Director and Grounds Manager of the Smithsonian Gardens, James

Gagliardi, a Horticulturalist with the Smithsonian Gardens, Jacob Hendee, the current Arborist

with the Smithsonian Gardens, Gregory Huse, the Arborist with the Smithsonian Gardens at the

time of the incident, and Robert “Duff” McCully, an Urban Forester with the District Department

of Transportation.




                                                1
          Case 1:19-cv-01746-JEB Document 28 Filed 03/16/21 Page 2 of 6




       At present, the Parties are in the process of scheduling a deposition for a forthcoming

Federal Rule of Civil Procedure 30(b)(6) witness, to be identified by Defendant District of

Columbia. This forthcoming witness will be deposed on the following topics, including, but not

limited to: (1) the responsibility of the District Department of Transportation for branches

overhanging District of Columbia streets; (2) District Department of Transportation pruning

protocols regarding branches overhanging roadways, sidewalks, and/or traffic lights; (3)

information and/or documents concerning the installation of the District Department of

Transportation traffic light at the corner of 9th Street and Constitution Avenue in the District of

Columbia, and whether the District Department of Transportation has ever performed maintenance

of the overhanging branches there; (4) the responsibility of the District Department of

Transportation for maintenance of 9th Street and Constitution Avenue and it’s intersections; (5)

the roles and responsibilities of the District Department of Transportation’s arborists and/or

foresters; (6) any communications with the District Department of Transportation regarding the

health and structure of the elm tree in question; (7) any District Department of Transportation

policies and/or procedures regarding tree inspection and safety outside of the ANSI standards; and

(8) any policies and/or procedures regarding the District Department of Transportation’s

determination of whether a tree limb and/or branch is a safety risk. The Parties are unable to

complete this 30(b)(6) deposition prior to the fact discovery deadline of March 17, 2021, due to

scheduling difficulties with the Parties individual calendars and the availability of the forthcoming

30(b)(6) witness. The Parties have tentatively scheduled this 30(b)(6) deposition for May 17, 2021.

       Moreover, as mentioned in the Parties previous Joint Motion for Extension of Time to

Complete Discovery, filed with this Court on or about December 15, 2020, Plaintiff would also

like to depose two additional witnesses to the incident at issue, who were also struck by the falling




                                                 2
          Case 1:19-cv-01746-JEB Document 28 Filed 03/16/21 Page 3 of 6




tree limb that struck Plaintiff. The identities of these witnesses were disclosed in Defendant United

States’ Production of Documents on or about November 4, 2020. See Defendant United States’

Production of Documents at SI_0250-SI_0271. Since that time, Plaintiff has contacted both

witnesses and has received a response from one. In order to gather the sufficient facts necessary to

proceed in the instant matter, Plaintiff is currently attempting to schedule depositions for one or

both of these witnesses and will request subpoenas of these witnesses by the Court if it becomes

necessary.

        Further, as was previously stated in Defendant United States’ Motion for Extension of

Time to Complete Discovery, submitted to this Court on or about October 13, 2020, and in the

Parties Joint Motion for Extension of Time to Complete Discovery, submitted to this Court on or

about December 15, 2020, all Parties would like to complete fact discovery before fully proceeding

to expert discovery. See Defendant United States’ Federal Defendant’s Motion for Extension of

Time to Complete Discovery, ¶ 2; Joint Motion for Extension of Time to Complete Discovery, ¶

2. Accordingly, Plaintiff respectfully requests that the Court extend the current discovery

deadlines, both for fact discovery and expert discovery, by ninety (90) days, so that the Parties can

sufficiently complete all discovery in an orderly manner.

        The current Scheduling Order in this case, setting forth all discovery deadlines, is as

follows, along with Plaintiff’s proposed modifications of said deadlines by ninety (90) days:

Event                                         Current Deadline               Modified Deadline

Fact Discovery Completion                     03/17/2021                     06/15/2021
Opponents’ Expert Reports Due                 03/29/2021                     06/27/2021
Proponent’s Rule 26(a)(2) Report Due          03/29/2021                     06/27/2021
Proponent’s Rebuttal Expert Reports Due       04/18/2021                     07/17/2021
Opponents’ Rule 26(a)(2) Reports Due          04/18/2021                     07/17/2021
Expert Discovery Completion                   05/17/2021                     08/15/2021




                                                 3
          Case 1:19-cv-01746-JEB Document 28 Filed 03/16/21 Page 4 of 6




       Further, Plaintiff respectfully requests that the Court vacate the current May 21, 2021 post-

discovery status conference and reschedule that status conference for a date after Expert Discovery

is completed, after the proposed modified deadline of August 15, 2021, for a date that is convenient

for this Court. Indeed, the requested additional time is in the best interest of all Parties as it will

allow them further time to complete all discovery and potentially resolve the matter through

settlement. This extension is sought in good faith and not for purposes of delay.

       WHEREFORE, Plaintiff Mahtab Arsanjani, by and through her undersigned counsel, and

with the consent of Defendant United States of America and Defendant District of Columbia,

prays that this Honorable Court: (1) grant the foregoing Consent Motion for Extension of Time to

Complete Discovery; (2) extend all current discovery deadline by ninety (90) days; (3) vacate the

current post-discovery status conference set for May 21, 2021 and reschedule said post-discovery

status conference for a date that is convenient for this Court, after Expert Discovery is completed

on the proposed modified deadline of August 15, 2021; and, (4) for such other and further relief

as this Court deems necessary and proper.

March 16, 2021




                                                  4
Case 1:19-cv-01746-JEB Document 28 Filed 03/16/21 Page 5 of 6




                           Respectfully Submitted,



                        By:___/s/ John J. Yannone_______________________
                           John J. Yannone, Esq. (DC Bar # 452458)
                           Arren T. Waldrep, Esq. (DC Bar # 999861)
                           Price Benowitz, LLP
                           409 7th Street, NW, Suite 200
                           Washington, D.C. 20004
                           (202) 417-6000 (p)
                           (301) 244-6659 (f)
                           john@Pricebenowitzlaw.com
                           arren@Pricebenowitzlaw.com
                           Attorneys for Plaintiff




                              5
         Case 1:19-cv-01746-JEB Document 28 Filed 03/16/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of March, 2021, a true and accurate copy of

the foregoing Consent Motion for Extension of Time to Complete Discovery was served

electronically via the DC ECF court filing system and via email to:

Brian J. Field, Esq.
Assistant United States Attorney
555 Fourth Street, NW
Washington, DC 20530
(202) 252-2551 (p)
Brian.Field@usdoj.gov
Attorney for Defendant United States of America

and

Benjamin E. Bryant, Esq.
John J. Bardo, Esq.
Assistant Attorneys General
Civil Litigation Division Section IV
400 6th Street, NW
Washington, DC 20001
(202)-724-6534 (p)
(202) 730-0624 (f)
benjamin.bryant@dc.gov
john.bardo@dc.gov
Attorneys for Defendant District of Columbia


                                                      _/s/_John J. Yannone   _______________
                                                     John J. Yannone, Esq.




                                                6
